DETAILED ACTION
This action is in response to the request for continued examination filed 4 January 2021.
Claims 1-20 and 38-40 are cancelled.
Claims 23, 25-27, 29-30, and 33-37 are previously presented.
Claims 21-22, 24, 28, and 31-32 are currently amended.
Claims 21-37 are pending.
With this action, claims 21, 25-26, 31, and 34-36 are further amended by Examiner’s amendment.

 Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marsha Huddy on 14 June 2021.

Examiner’s note on the addition of a period to end claim 26: The examiner’s amendment also includes the addition of a period at the end of claim 26. The correction of this .

The application has been amended as follows:
21. (Currently Amended) A system for creating a surgical plan including a surgical protocol of
instrumentation to be used to install at least one dental implant into a patient's mouth during surgery, the system comprising:
a computer configured to:
develop a virtual model of the patient's mouth by using scan data of the patient's mouth;
receive or develop a surgical plan that includes a surgical region to receive the at least one dental implant to be placed in the mouth of the patient, the surgical plan including a surgical protocol of instrumentation to be used to install the at least one dental implant;
develop a virtual surgical guide based on the surgical plan and the virtual model;
receive open-mouth scan data of the patient with an opened position of the patient's mouth;

determine a second available dimension from the virtual surgical guide to dental structures that are opposing the surgical region to receive the at least one dental implant when the patients mouth is in the opened position using the open-mouth scan data;
comparing the second available dimension to a dimension of the instrumentation to be used with the at least one dental implant; and
in response to the second available dimension being greater than the dimension of the instrumentation, obtaining final surgical-guide manufacturing information; and
a memory device associated with the computer, the memory device being configured to store at least the dimension of the instrumentation to be used during the surgery.

25. (Currently Amended) The system of claim 24, wherein the display is configured to display a virtual representation of the at least one dental implant and the instrumentation.

26. (Currently Amended) The system of claim 24, wherein the display is further configured to display an altered virtual surgical guide upon the second available dimension being less than the dimension of the instrumentation to be used with the at least one dental implant.

31. (Currently Amended) A system for creating a surgical protocol of instrumentation to be used to install at least one dental implant into a patient's mouth during surgery, the system comprising:

receive surgical-region scan data of a surgical region to receive at least one dental implant:
receive open-mouth scan data of the patient with an opened position of the patient's mouth;
develop a virtual model of the patient's mouth by merging the surgical-region scan and the open-mouth scan data;
determine a first available dimension measured from the surgical region of the patient's top or bottom jaw to an opposing region of the other of the patient's top or bottom jaw when the patient's jaw is at the opened position using the virtual model;
compare the first available dimension determined from the virtual model to a dimension of at least a first instrument to be used with the at least one dental implant; and
in response to the first available dimension being greater than the dimension of at least the first instrument to be used with the at least one dental implant, creating a surgical plan from the virtual model; and
a memory device associated with the computer, the memory device being configured to store the dimension of at least the first instrument to be used during the surgery

 dimension of at least the first instrument indicating an unworkable condition.

35. (Currently Amended) The system of claim 32, wherein the display is configured to display a virtual representation of the at least one dental implant and the dimension of at least the first instrument.

36. (Currently Amended) The system of claim 31, the memory device further being configured to store images of the at least one dental implant and the dimension of at least the first instrument to be used during the surgery.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Office Action filed 3 September 2020 [see pages 8-9] included a statement for indicating allowable subject matter if the claims were rewritten or amended to overcome rejections under 35 USC §112 (b) [although not mentioned in the previous statement, the claims (at that time) were also rejected under 35 USC §112 (a)]. Applicant’s amendment to the claims (see claim listing filed 4 January 2021) resolved the issues indicated for claims 21 and 31.
The further changes via examiner’s amendment clarify that the scan is taken “of the patient with an opened position of the patient’s mouth” [thereby establishing the “opened position”], that a dimension is determined when the patient’s mouth [“jaw” for claim 31] is in the opened position, and it is the dimension established with the mouth in the open position that is 
Regarding double patenting, terminal disclaimers have been filed [12 June 2020] and accepted [15 June 2020] which resolves double patenting issues as noted in the Office Action filed 3 September 2020 at page 9 [see Office Action filed 12 March 2020 at pages 3-14 for reasoning regarding double patenting issues].
Regarding the independent claims and prior art, please see Applicant Remarks filed 12 June 2020 at pages 9-11 [“Remarks” hereinafter]. The remarks were made in view of a “maximum” dimension; however, the thrust of the reasoning applies to the “opened position” of the claims as amended herein. In particular, the Schmitt and Materialise disclosures include either imaging with a “thin bite surface” (Schmitt) or imaging with “minimal opening of the jaws” (Materialise) [see Remarks at p10]. The claimed open position of the mouth is distinguished from the minimal opening of the mouth described in these disclosures in that such minimal opening is not the position of the mouth when planning the surgery in view of the instrumentation to be used [see for example the instant application at figures 2 and 3 depicting an open mouth and a model (based on the scan) of the open mouth with instrumentation (a drill)]. As discussed above, the claims, as clarified, require an open mouth position for scanning, and this position is also used for determining the dimension to compare with the instrumentation when carrying out the surgical planning.

To summarize, the prior art of record, whether taken individually or in combination, does not anticipate nor make obvious the scanning of the mouth in the “opened position” and make use of the scan and the opened position in the claimed combination of steps for surgery planning.

Regarding the dependent claims, each dependent claim is allowable by virtue of inheriting the limitations of the independent claims from which it depends.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 21-37 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052.  The examiner can normally be reached on Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571)272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128